Citation Nr: 1229126	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-03 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for an unstable left knee, status post anterior cruciate ligament reconstruction.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, left knee, postoperative.  

3.  Entitlement to a compensable evaluation for left knee scars.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from January 1991 to August 2001.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in July 2012.  

These claims are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.

In a VA Form 21-526b (Veteran's Supplemental Claim For Compensation) dated July 2012, the Veteran is raising claims for compensation for right hip, right knee and back disorders secondary to his service-connected left knee disabilities.  The Board refers these claims to the RO for appropriate action.  


REMAND

During the course of this appeal, in September 2007 and September 2009, the RO assisted the Veteran in the development of his claims by affording him VA examinations.  The reports of these examinations are inadequate to decide these claims.  According to the Veteran's July 2012 hearing testimony, since he underwent the examinations, his left knee disabilities, including his arthritis and related limitation of motion, instability and scars, have worsened and now involve nerve damage.  Given this assertion, a new examination is needed.

These claims are REMANDED for the following action:

1.  Ascertain if the Veteran has any further lay or medical evidence that is not presently in the claims file pertaining to the claims on appeal.  Provide the Veteran with appropriate releases of information to obtain any evidence cited, and advise the Veteran he may submit such evidence on his own. 

2.  Afford the Veteran a VA examination, including neurological, of his left knee disabilities.  Ask the examiner to take all action noted below.  

* Review the claims file and conduct all necessary interviews and clinical or medical testing; 

* Discuss the degree to which the Veteran's left knee motion is limited secondary to his arthritis, including during flare-ups and on repetitive use; 

* Discuss the severity of the Veteran's left knee scars; 

* Indicate whether the Veteran has nerve damage secondary to his service-connected left knee disabilities, including the scars, and, if so, identify all affected nerves and characterize the damage as mild, moderate or severe; and

* Provide rationale for all opinions expressed.

The examiner is advised that the courts of appellate jurisdiction (i.e., those that review Board decisions) have imposed increasing requirements in the obtaining and review of medical opinion evidence. The courts have directed that when VA (either the RO or the Board) obtains a medical opinion, it must be fully explained with specific reference to both medically and factually relevant evidence in the record. 

3.  Review the examination report to ensure that it includes the requested information and, if not, return it to the examiner for correction under 38 C.F.R. § 4.2.

4.  Readjudicate the claims on appeal based on all of the evidence of record, including that which is now on Virtual VA.  The RO's attention is called to 38 C.F.R. § 4.68 and consideration of whether the Veteran is entitled to a separate evaluation for nerve damage.

If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  This document must list the additional evidence the RO considered and identify the relevant actions the RO took and the evidence and applicable law and regulations it considered in support of the appeal. Allow an appropriate period of time for a response.

Thereafter and subject to current appellate procedure, return this case to the Board for further consideration.

The Board intimates no opinion as to the ultimate outcome in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999). 

These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


